NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 15-50424

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00590-BTM

 v.
                                                MEMORANDUM*
MARTIN ARRIOLA-OREGEL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry Ted Moskowitz, Chief Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Martin Arriola-Oregel appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952, 960. We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for resentencing.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arriola-Oregel argues that the district court erred in denying a minor role

reduction to his base level offense under U.S.S.G. § 3B1.2(b). After Arriola-

Oregel was sentenced, the United States Sentencing Commission issued

Amendment 794 (“the Amendment”), which amended the commentary to the

minor role Guideline. The Amendment is retroactive to cases pending on direct

appeal. See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

Among other things, the Amendment added a non-exhaustive list of factors that a

court “should consider” in determining whether to apply a minor role reduction.

See id. Because the Amendment was not yet in effect, the district court did not

consider those factors. Accordingly, we vacate Arriola-Oregel’s sentence and

remand for resentencing under the Amendment. See Quintero-Leyva, 823 F.3d at

523-24.

      VACATED and REMANDED for resentencing.




                                         2                                    15-50424